Citation Nr: 1722940	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to increased initial disability ratings for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to December 27, 2013, 30 percent disabling prior to April 15, 2015, and as 50 percent disabling since then. 

3.  Entitlement to service connection for peripheral vascular disease (PVD), bilateral extremities.


REPRESENTATION

Appellant represented by:	Texas Veteran's Commission 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a March 2015 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 30 percent disabling, effective December 27, 2013.  Subsequently, in a May 2015 rating decision, the RO increased the disability rating for PTSD to 50 percent disabling, effective April 15, 2015.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claims.  

With regard to bilateral hearing loss, the Board acknowledges that the Veteran's VA treatment records show that he has a current diagnosis of sensorineural hearing loss and that the Veteran has alleged that this current disability is related to noise exposure from artillery fire in the Republic of Vietnam.  

A service entrance examination was conducted on October 5, 1967.  The Veteran's service entrance examination report documented the audiogram results and noted "defective hearing."  The results of the audiogram do not indicate whether the units are in American Standards Association (ASA) or International Standard Organization (ISO).  Upon separation, the Veteran underwent another audiogram on August 5, 1969.  The results of the audiogram are of record.       

Following separation, the Veteran was provided four audiological evaluations.  First, January 2003 private treatment records from Dr. Jami Brooks documented a diagnosis of bilateral moderate to profound sensorineural hearing loss.  Dr. Brooks reported a speech recognition score of 60 percent in the right ear and 46 percent in the left ear.  The examination report did not include numeric values of the audiogram.  Second, VA treatment records documented that an audiogram was performed in July 2008.  While the audiogram has not been associated with the claims file, the treatment records documented profound bilateral sensorineural hearing loss.  Third, the Veteran was afforded a VA audiological examination in March 2009.  Audiological testing showed pure tone air conduction thresholds of 80, 105+, 105+, 105+, and 105+ decibels in the right ear and 60, 85, 85, 85, and 95 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").  The examiner reported a speech recognition score of 0 percent in both ears.    

Most recently, the Veteran was afforded a VA audiological examination in April 2015.  The examiner noted that "there does appear to be a slight shift in threshold at one frequency (3kHz) of the left ear only."  But, the examiner opined that the shift was the result of the natural progression of hearing loss because it followed the "pattern of the loss which already existed in the right ear at the time of induction."  The examiner further reasoned that "[l]oss due to aggravation of noise exposure would most likely have impacted additional frequencies, 4k-6kHz."  Ultimately, the VA examiner concluded that the Veteran's bilateral hearing loss clearly and unmistakably existed prior to service.  

An addendum medical opinion is needed to clarify the April 2015 VA examiner's opinion.  Depending on whether the 1967 audiogram is reported in ASA or ISO units, the 1969 audiogram may reveal increased decibels at 500 and 3000 Hertz for both ears and at 4000 Hertz for the right ear.  However, the April 2015 VA examiner only found a "slight shift in threshold at one frequency (3 kHz)."  The examiner did not explain why any changes in the other frequencies did not amount to a shift in threshold.  In addition, the examiner reasoned that additional frequencies, such as, 4000 to 6000 Hertz would have been impacted if the Veteran's hearing loss was aggravated due to in-service noise exposure.  The examiner's reasoning is inconsistent with service treatment records.  The 1967 entrance audiogram did not record values at 5000 and 6000 Hertz.  Also, the 1969 separation audiogram recorded values at 5000 Hertz, but not 6000 Hertz.  Prior to adjudication of the Veteran's claim for entitlement to service connection for bilateral hearing loss, an addendum medical opinion must be obtained to address whether the Veteran's hearing loss clearly and unmistakably pre-existed before service.   

With regard to the Veteran's PTSD claim, in April 2015, the Veteran was afforded a VA psychiatric examination.  The VA examiner considered whether it was possible to differentiate the level of occupational and social impairment attributable to the Veteran's diagnosed PTSD, depression, and bilateral hearing loss.  The VA examiner opined that the Veteran's depression is secondary to the development of his PTSD and hearing loss.  Also, he was unable to delineate the relative contribution of each disorder without speculation.  As the issue of entitlement to an initial increased disability rating for PTSD is inextricably intertwined with the pending service connection claim for bilateral hearing loss, both matters should be addressed simultaneously.

In regards to the PVD claim, the Veteran is currently service-connected with coronary artery disease and residuals of prostate cancer.  The Veteran was afforded a VA examination for his PVD condition in April 2015.  The examination report documented a diagnosis of PVD since 1988, when the Veteran underwent femoral popliteal bypass surgery.  In rendering his opinion, the examiner noted that the Veteran's risk factors prior to 1988 included working as a truck driver in younger years, smoking 40 packs per year, and hypertension in 1980.  Further, the examiner found the Veteran's risk factors that could aggravate PVD after 1988 included hyperlipidemia in 2000, obesity, smoking, hypertension, age, and radiation for prostate cancer in 2003.  In 2009, the Veteran was diagnosed with coronary artery disease.   The examiner addressed the issue of whether the Veteran's service-connected coronary artery disease caused or aggravated the Veteran's PVD.  The examiner concluded that the "Veteran's PVD presented in 1988 and CAD presented in 2009.  Therefore, Veteran's PVD is not as likely as not due to his CAD since he had PVD years prior to his CAD."  In addition, the examiner concluded that the "Veteran's PVD is not as likely as not aggravated by his CAD.  Veteran has multiple risk factors that likely aggravate his PVD . . . CAD is not one of those risk factors."  Critically, although the April 2015 VA examiner noted the Veteran's risk factors for PVD, the examiner failed to explain why the Veteran' service-connected coronary artery disease did not aggravate the PVD condition.  Moreover, the examiner failed to address whether the Veteran's service-connected residuals of prostate cancer, or the treatment therefore, caused or aggravated the PVD condition. 

Thus, in consideration of the deficiencies of the April 2015 VA examination, questions remain as to current etiology of the Veteran's PVD condition.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Remand of this matter for an appropriate VA medical opinion should therefore be accomplished.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Additionally, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  As the Board finds that a reasonable possibility exists that any medical records associated with post-service applications for such benefits could help the Veteran substantiate at least some of the claims on appeal, any documents that have not already been included in the claims file should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from April 2008 to the present.  

Specifically, obtain the results of the July 2008 audiogram.  If the audiogram cannot be obtained, an explanation should be provided.

Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s). 

Specifically, please obtain and update the file with any relevant private treatment records from Northeast Texas Ear, Nose, & Throat Center as well as the Texas Rehabilitation Commission.  

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Update the file with any relevant medical records associated with post-service applications for SSA disability benefits. 

3.  After the above has been completed to the extent possible, refer the VA claims file to an examiner with the appropriate expertise in order to address the etiology of the Veteran's diagnosed bilateral sensorineural hearing loss and PVD.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  Following review of the claims file and examination of the Veteran, the examiner should respond the questions below.

In regards to the Veteran's bilateral hearing loss claim: 

(a)  State whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service.  Please explain why or why not, indicating whether audiometric readings were in ISO or ACA units.

(b) If there is clear and unmistakable evidence that the bilateral hearing loss pre-existed service, state whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service. Please explain why or why not. 

The salient question is whether any incident of service, including noise exposure, aggravated the Veteran's hearing loss beyond its natural progression.  If the examiner finds it significant that change in the auditory threshold was not the result of excessive noise exposure in service beyond its natural progression, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles. 

The examiner is also asked to identify the impact in this case, if any, of the line of research conducted by Dr. Sharon G. Kujawa, indicating, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)."  (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In regards to the Veteran's PVD claim: 

(a)  State whether it is at least as likely as not (50 percent probability or more) that PVD began in service or is otherwise related to service.

(b)  If not directly related to service on the basis of question (a), is it at least as likely as not that the PVD was caused by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer, to include the treatment therefore, or coronary artery disease?  Please explain why or why not.

(c) If not caused by a service-connected disability, is it at least as likely as not that PVD has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected residuals of prostate cancer (including treatment therefore) or coronary artery disease?  Please explain why or why not.

(d)  If the examiner finds that PVD has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the PVD that is attributed to the service-connected disability.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, April 2008) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss, entitlement to service connection for PVD, and entitlement to an initial disability rating in excess of 10 percent for PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




